[Cite as State v. Maynard, 2014-Ohio-3978.]


STATE OF OHIO                    )                   IN THE COURT OF APPEALS
                                 )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                 )

STATE OF OHIO                                        C.A. No.        13CA0045-M

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
JAMIE L. MAYNARD                                     COURT OF COMMON PLEAS
                                                     COUNTY OF MEDINA, OHIO
        Appellant                                    CASE No.   13 CR 0106

                                DECISION AND JOURNAL ENTRY

Dated: September 15, 2014



        CARR, Judge.

        {¶1}    Appellant, Jamie Maynard, appeals the judgment of the Medina County Court of

Common Pleas. This Court affirms.

                                                I.

        {¶2}    This matter arises out of Maynard’s unauthorized use of a credit card belonging to

her mother and stepfather. Maynard admitted to law enforcement that her illicit use of the card

stemmed from an issue with substance abuse. On February 14, 2013, the Medina County Grand

Jury indicted Maynard on one count of receiving stolen property. After initially pleading not

guilty to the charge, Maynard appeared for a change-of-plea hearing and entered a plea of no

contest. The trial court found Maynard guilty and requested a presentence investigation report.

The trial court subsequently sentenced Maynard to a ten-month term of incarceration.

        {¶3}    On appeal, Maynard raises one assignment of error.
                                                  2


                                                 II.

                                   ASSIGNMENT OF ERROR

       THE TRIAL COURT COMMITTED REVERSIBLE ERROR BY FAILING TO
       ADEQUATELY CONSIDER REQUIRED STATUTORY SENTENCING
       FACTORS IN IMPOSING A PRISON SENTENCE OF TEN (10) MONTHS ON
       THE DEFENDANT, WHERE DEFENDANT COOPERATED IN THE
       INVESTIGATION, SIGNED AN AGREEMENT WITH THE CREDIT CARD
       COMPANY TO REPAY THE FUNDS, AND SUCH PRISON TERM WAS
       NOT MANDATORY FOR HER NON-VIOLENT FELONY OF THE FIFTH
       DEGREE OFFENSE.

       {¶4}    In her sole assignment of error, Maynard argues that the trial court erred by not

adequately considering the statutory sentencing factors prior to sentencing her to a ten-month

term of incarceration. Although Maynard does not contest that the trial court considered the

sentencing factors, she emphasizes that the trial court did not amply account for the fact that she

admitted to the illegal use of the credit card, cooperated with authorities, and signed a financial

responsibility form with CapitalOne causing the approximately $2000 in charges to be

transferred from her mother and stepfather’s account to her own account. This Court disagrees.

       {¶5}    The Supreme Court of Ohio has held that “[t]rial courts have full discretion to

impose a prison sentence within the [applicable] statutory range[.]” State v. Foster, 109 Ohio

St.3d 1, 2006-Ohio-856, paragraph seven of the syllabus. “This Court continues to recognize

that a trial court, after proper adherence to applicable rules and statutes, retains discretion in the

imposition of sentences.” State v. Jordan, 9th Dist. Summit No. 26598, 2013-Ohio-4172, ¶ 30,

citing State v. Weems, 9th Dist. Summit No. 26532, 2013-Ohio-2673, ¶ 18-19. In exercising that

discretion, “‘[a] court must carefully consider the statutes that apply to every felony case[,] * * *

includ[ing] R.C. 2929.11, which specifies the purposes of sentencing, and R.C. 2929.12, which

provides guidance in considering factors relating to the seriousness of the offense and recidivism
                                                 3


of the offender.’” State v. Davison, 9th Dist. Lorain No. 10CA009803, 2011-Ohio-1528, ¶ 12,

quoting State v. Mathis, 109 Ohio St.3d 54, 2006-Ohio-855, ¶ 38.

       {¶6}    Maynard was convicted of receiving stolen property, a felony of the fifth degree.

Accordingly, she was eligible for a prison term of six, seven, eight, nine, ten, eleven, or twelve

months. R.C. 2929.14(A)(5). The trial court imposed a ten-month term of incarceration. While

Maynard notes that a prison sentence was not mandatory, she does not dispute that her sentence

falls within the applicable statutory range. Instead, she argues that the trial court failed to give

adequate consideration to R.C. 2929.11, R.C. 2929.12, and R.C. 2929.13.

       {¶7}    The trial court stated in its judgment entry that it considered the record, oral

statements by the parties, the victim impact statement, “as well as the principles and purposes of

sentencing under [R.C.] 2929.11.” The trial court further stated that it weighed the seriousness

and recidivism factors pursuant to R.C. 2929.12(B), that a prison sentence was consistent with

the purposes of sentencing, and that Maynard was not amendable to an available community

control sanction. Moreover, the sentencing transcript reveals that the trial court reviewed the

presentence investigation report, and expressed concern that Maynard had already been

convicted of multiple felonies as an adult and served prison time. The trial court also noted that

when asked why she had previously missed scheduled drug tests, Maynard laughed and told

ACS lab personnel, “Yeah, I wasn’t doing all that.” When asked when she would be able to pay

the $100 she owed in back drug testing fees, Maynard responded, “Good luck with that.”

Maynard further remarked that she did not want to deal with the trial judge anymore, and that she

preferred to deal with the probation department “[b]ecause they are pushovers.” While Maynard

admitted to the criminal conduct and took the steps necessary to ensure that her mother and

stepfather were not financially responsible for her transgressions, there were numerous additional
                                                  4


considerations lending credence to the conclusion that prison time was appropriate. It follows

that Maynard’s assertion that the trial court failed to give adequate consideration to the relevant

statutory factors is without support in the record, and the trial court did not abuse its discretion in

imposing a ten-month term of incarceration.

       {¶8}    This assignment of error is overruled.

                                                 III.

       {¶9}    Maynard’s assignment of error is overruled. The judgment of the Medina County

Court of Common Pleas is affirmed.

                                                                                  Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                        DONNA J. CARR
                                                        FOR THE COURT
                                          5




BELFANCE, P. J.
HENSAL, J.
CONCUR.


APPEARANCES:

JOSEPH F. SALZGEBER, Attorney at Law, for Appellant.

DEAN HOLMAN, Prosecuting Attorney, and MATTHEW A. KERN, Assistant Prosecuting
Attorney, for Appellee.